Title: General Orders, 22 April 1778
From: Washington, George
To: 



Head-Quarters V. Forge Wednesday April 22nd 1778.
Massachusetts—Maryland Middlesex.


The Forage-Master General is without delay to appropriate a sufficient number of Wheat fields in the Vicinity of Camp to serve as Forage Ground; to allot to each Brigade an extent proportion’d to it’s Strength which is to be clearly mark’d out and to make a report of the whole at Head Quarters and to the Quarter Master General as well as a particular Return to each Brigade Forage Master for the Portion assigned to his Brigade.
The Commanding Officers of Brigades are to give strict orders to prevent mutual Encroachments by exceeding the limits assigned to each.
Lieutenant Cyrus De Hart is appointed Pay-Master to the first New-Jersey Regiment vice Mr Aaron Ogden (resigned) and is to be respected as such.
